



EXHIBIT 10.15


Amendment No. 4 to the Radian Group Inc.
Amended and Restated Allocation of Consolidated Tax Liability
This Amendment No. 4 is made and entered into as of May 31, 2019, by and among
Radian Group Inc. and its subsidiaries (hereinafter referred to as "the Group"),
and attaches to the Radian Group Inc. Amended and Restated Allocation of
Consolidated Tax Liability Agreement (the "Agreement") dated effective as of
January 1, 2002.


Commencing with the 2019 tax year, the following companies will be included in
the Group's consolidated federal income tax return:


Radian Real Estate Services Inc.


Commencing with the 2018 tax year, the following companies will not be included
in the Group's consolidated federal income tax return:


RDN Investments, Inc.
Lottery Receivables Series 1998A Corp. SAFCO SPC Finance Corp.
Radian Mortgage Reinsurance Company
Radian Mortgage Insurance Inc.


IN WITNESS WHEREOF, the parties hereto and the parties to the Agreement as noted
below have caused this addendum to be signed in their corporate names on this 31
day of May, 2019.


Agreed and Accepted:


Radian Group Inc.
Radian Mortgage Services Inc.
Enhance C-BASS Residual Finance Corporation ("ECRFC") Enhance Financial Services
Group ("EFSG")
Radian Guaranty Inc. ("RGC")
Radian Guaranty Reinsurance Inc.("RGRI")
Radian Insurance Inc. ("RIINC")
Radian Investor Surety Inc.
Radian MI Services Inc.
Radian Mortgage Assurance Inc.
Radian Mortgage Guaranty Inc.
Radian Real Estate Services Inc.
Radian Reinsurance Inc.
Radian Title Services Inc.
Radian Title Merger Sub Inc.


By: /s/ Robert Radicioni
Robert Radicioni, Senior Vice President


Attest: /s/ Tami A. Bohm






Agreed and Accepted:


Radian Settlement Services Inc.
ValuEscrow, Inc.







--------------------------------------------------------------------------------





By: /s/ Steve Stipetich
Steve Stipetich, Secretary
Attest: /s/ Tami A. Bohm
Agreed and Accepted:


EnTitle Direct Group, Inc.
EnTitle Insurance Company


By: /s/ Edward J. Hoffman
Edward J. Hoffman, Secretary


Attest: /s/ Tami A. Bohm    


Agreed and Accepted:


Radian Settlement Services Inc.
ValuEscrow, Inc.


By: /s/ Steve Stipetich
Steve Stipetich, Secretary


Attest: /s/ Tami A. Bohm




Agreed and Accepted:


EnTitle Direct Group, Inc.
EnTitle Insurance Company


By: /s/ Edward J. Hoffman
Edward J. Hoffman, Secretary


Attest: /s/ Tami A. Bohm





--------------------------------------------------------------------------------





Amendment No. 3 to the Radian Group
Inc.
Amended and Restated Allocation of Consolidated Tax Liability


This Amendment No. 3 is made and entered into as of June 7, 2018, by and among
Radian Group Inc. and its subsidiaries (hereinafter referred to as "the Group"),
and attaches to the Radian Group Inc. Amended and Restated Allocation of
Consolidated Tax Liability Agreement (the "Agreement") dated effective as of
January 1, 2002.


Commencing with the 2018 tax year, the following companies will be included in
the Group's consolidated federal income tax return:


Radian Title Services Inc. Radian Title Merger Sub Inc. ValuEscrow, Inc.
Clayton Group Holdings Inc. (formerly known as Radian Clayton Holdings Inc.)
EnTitle Direct Group, Inc. (effective March 27, 2018)
EnTitle Insurance Company (effective March 27, 2018)


Commencing with the 2018 tax year, the following companies will not be included
in the Group's consolidated federal income tax return:


RDN Investments, Inc.
Lottery Receivables Series 1998A Corp. SAFCO SPC Finance Corp.
Radian Mortgage Reinsurance Company


The last section of Paragraph 9 beginning with "Notwithstanding the termination
of this Agreement pursuant to the provision of this paragraph 9:...) of the
Agreement will be amended as follows:


The addition of a section (c) at the end of Paragraph 9 shall state the
following:


(c) the termination is prospective and does not relieve the parties of any
liabilities for past consolidated filings, redetermination or similar items.


Paragraph 13 (a) is hereby amended to state the following:


... (a) as a result of all negligence;...


Paragraph 14G) is hereby amended to update the address of Radian for "notices
and other communications" to 1500 Market Street, Philadelphia, 19102.


Paragraph 14 of the Agreement will be amended as follows:


The addition of a section (m) at the end of Paragraph 14 shall state the
following:


(a)
Group and its regulators shall have access at any time to audit books and
records developed or maintained under or related to this Agreement by or on
behalf of the affiliates who are parties to this Agreement and such right shall
survive termination of this Agreement.

IN WITNESS WHEREOF, the parties hereto and the patties to the Agreement as noted
below have caused this addendum to be signed in their corporate names on this
7th day of June, 2018.
Agreed and Accepted:


Radian Group Inc.
Clayton Group Holdings Inc.
Enhance C-BASS Residual Finance Corporation ('' ECRFC")
Enhance Financial Services Group ("EFSG")
Radian Guaranty Inc. ("RGC")





--------------------------------------------------------------------------------





Radian Guaranty Reinsurance Inc.("RGRI")
Radian Insurance Inc. ("RIINC")
Radian Investor Surety Inc.
Radian MI Services Inc.
Radian Mortgage Assurance Inc.
Radian Mortgage Guaranty Inc.
Radian Mortgage Insurance Inc.
Radian Reinsurance Inc.
Radian Title Services Inc.
Radian Title Merger Sub Inc.


By: /s/ Robert Radicioni
Robert Radicioni, Senior Vice President


Attest: /s/ Tami A. Bohm


Agreed and Accepted:


Valuamerica, Inc.
ValuEscrow, Inc.


By: /s/ Steve Stipetich
Steve Stipetich, Secretary


Attest: /s/ Tami A. Bohm




Agreed and Accepted:


EnTitle Direct Group, Inc.
EnTitle Insurance Company


By: /s/ Edward J. Hoffman
Edward J. Hoffman, Secretary


Attest: /s/ Tami A. Bohm











--------------------------------------------------------------------------------





Amendment No. 2 to the Radian Group Inc.
Amended and Restated Allocation of Consolidated Tax Liability


This Amendment No. 2 is made and entered into as of December 31, 2015, by and
among Radian Group Inc. and its subsidiaries (hereinafter referred to as "the
Group"), and attaches to the Radian Group Inc. Amended and Restated Allocation
of Consolidated Tax Liability Agreement (the "Agreement") dated effective as of
January 1, 2002.


Commencing with the 2015 tax year, the following company will be included in the
Group's consolidated federal income tax return:
Radian Reinsurance Inc.
Radian Mortgage Guaranty Inc.
ValuAmerica, Inc.


IN WITNESS WHEREOF, the parties hereto and the parties to the Agreement as noted
below have caused this addendum to be signed in their corporate names on this
31st day of December, 2015.


Agreed and Accepted:


Radian Group Inc.
Radian Guaranty Reinsurance Inc.("RGRI")
Enhance C-BASS Residual Finance Corporation ("ECRFC")
Enhance Financial Services Group ("EFSG")
Radian Guaranty Inc. ("RGC")
Radian Insurance Inc. ("RIINC")
Radian Insurance Services Inc.
Radian MI Services Inc.
Radian Mortgage Assurance Inc.
Radian Mortgage Reinsurance Company
Radian Mortgage Insurance Inc.
Radian Investor Surety Inc.
Radian Clayton Holdings Inc.
Radian Mortgage Guaranty Inc.
Radian Reinsurance Inc.


By: /s/ Robert Radicioni
Robert Radicioni, Senior Vice President


Attest: /s/ Tami A. Bohm


Agreed and Accepted:


Valuamerica, Inc.


By: /s/ Steve Stipetich
Steve Stipetich, Secretary


Attest: /s/ Tami A. Bohm


Agreed and Accepted:


RDN Investments, Inc.


By: /s/ Brian T. Harrison
Brian T. Harrison, Assistant Treasurer
Attest: /s/





--------------------------------------------------------------------------------





Amendment No. 1 to the Radian Group Inc.
Amended and Restated Allocation of Consolidated Tax Liability


This Amendment No. 1 (this "Amendment No. l"), dated as of March 31, 2015, is
made by and among Radian Group Inc. and its subsidiaries (hereinafter referred
to as "the Group"), and attaches to the Radian Group Inc. amended and Restated
Allocation of Consolidated Tax Liability Agreement (the "Agreement") dated
effective as of January 1, 2002 as amended and restated as of December 19, 2014.
Each capitalized term used but not otherwise defined herein has the meaning
given to such term in the Purchase Agreement (as defined below).


Assured Guaranty Corp. ("Buyer") and Radian Guaranty Inc. ("Seller") have
entered into a Stock Purchase Agreement, dated as of December 22, 2014 (the
"Purchase Agreement") pursuant to which Seller agreed to sell to Buyer, and
Buyer agreed to purchase from Seller, 100% of the issued and outstanding capital
stock of Radian Asset Assurance Inc., subject to the terms and conditions of the
Purchase Agreement.


Effective as of the Closing, Radian Asset Assurance Inc. and Van American
Insurance Agency, Inc. (the "Companies") will no longer be a party to the
Amended and Restated Allocation of Tax Liability Agreement and shall have no
further rights and obligations thereunder, notwithstanding any contrary
provision in the Agreement; provided, however, that, notwithstanding anything to
the contrary in this Amendment No. 1, not later than fifteen Business Days
following the filing of the Group's consolidated return for 2014 and 2015,
respectively, the Companies shall pay to Radian Group Inc., or Radian Group Inc.
shall pay to the Companies, as appropriate, an amount equal to the difference,
if any, between the Companies' separate return tax liability for 2014 and 2015,
respectively, and the aggregate amounts paid by the Companies with respect to
2014 and 2015 under the Agreement. Buyer shall have the right to review the
calculation of the Companies' separate return liability for 2014 and 2015 and
all associated workpapers. If Buyer disagrees with the separate return liability
for any Company, and the Buyer and Seller are unable to resolve the
disagreement, a neutral accounting firm mutually selected by Buyer and Seller
shall resolve the disagreement and the amounts due hereunder shall be adjusted
to reflect such resolution. For the avoidance of doubt, should it be necessary,
equitable adjustments will be made to prevent duplicate recovery by Seller and
Radian Group Inc., on the one hand, or Buyer and the Companies, on the other,
under this Amendment No. 1 and Section 8.8 of the Purchase Agreement with
respect to the same item.


[Next Page is Signature Page]









--------------------------------------------------------------------------------





IN WITNESS \VHEREOF. the remaining parties 10 the Agreement as noted below have
caused this Amendment to be signed in their corporate names on this 31st day of
March, 2015.


Agreed and Accepted:


Radian Group Inc.
Radian Guaranty Reinsurance Inc.(''RGRI")
Enhance C-BASS Residual Finance Corporation ("ECRFC")
Enhance Financial Services Group ("EFSG")
Radian Guaranty Inc. ("RGC")
Radian Insurance Inc. ("RIINC")
Radian Insurance Services Inc.
Radian MI Services Inc.
Radian Mortgage Assurance Inc.
Radian Mortgage Reinsurance Company
Radian Mortgage Insurance Inc.
Radian Investor Surety Inc.
Radian Clayton Holdings Inc.




By: /s/ Robert Radicioni
Robert Radicioni, Senior Vice President
Attest: /s/ Tami A. Bohm


Agreed and Accepted:


RDN Investments, Inc.


By: /s/ Brian T. Harrison
Brian T. Harrison, Assistant Treasurer
Attest: /s/


Agreed and Accepted:


Radian Asset Assurance Inc.


By: /s/ David Beidler
David Beidler, President


Attest: /s/ Bret S. Derman
Bret S. Derman, Senior Vice President and Secretary


Van American Insurance Agency, Inc.
By: /s/ Bret S. Derman
Bret S. Derman, Senior Vice President and Secretary


Attest: /s/ Ari Ginsburg
Ari Ginsburg







--------------------------------------------------------------------------------





RADIAN GROUP INC. AMENDED AND RESTATED
ALLOCATION OF CONSOLIDATED TAX LIABILITY


Each company signing this Amended and Restated Allocation of Tax Liability
Agreement (the "Agreement"), first dated effective the 1st day of January 2002
and amended and restated this 19th day of December, 2014, agrees to participate
with its common parent, Radian Group Inc. ("Radian"), in the filing of a
consolidated federal income tax return, and as required by state or local tax
provisions, the filing of a combined state or local tax return. Radian will be
responsible for calculating the amount of taxes owed under this Agreement. This
Agreement replaces and supersedes any prior agreements between or among any of
the parties hereto with respect to the filing of a consolidated federal income
tax return.


WITNESSETH


WHEREAS, Radian is the common parent of an affiliated group of corporations
within the meaning of Section l 504(a) of the Internal Revenue Code of 1986, as
amended (the "Code"), and Radian and the following subsidiaries who are parties
to the consolidated tax return filings: Radian Guaranty Inc., Radian Insurance
Inc., Radian MI Services Inc., Radian Mortgage Assurance Inc., Radian Mortgage
Reinsurance Company, Radian Mortgage Insurance Inc., Radian Investor Surety
Inc., Radian Clayton Holdings Inc., Radian Asset Assurance Inc., Van American
Insurance Agency, Inc., Radian Guaranty Reinsurance Inc., Enhance C-BASS
Residual Finance Corporation, Lottery Receivables Series 1998A Corp., SAFCO SPC
Finance Corp., Enhance Financial Services Group Inc., and RDN Investments, Inc.
(collectively, "Subsidiaries") are includible corporations of said affiliated
group ("Group"); and


WHEREAS, all of the includible corporations other than those Subsidiaries
electing, or deemed to be, "disregarded entity status," as that tennis defined
in the Code, will be included in the Group's consolidated federal income tax
returns for the taxable year ended December 31, 2001, and for all future taxable
years for which they are eligible to be so included ("Consolidated Period"); and


WHEREAS, the Group will elect and continue to file consolidated federal income
tax returns pursuant to Section 1501 (a) of the Code (so long as it is eligible
to file such returns under the Code or until such time as they elect not to file
such returns in compliance with the Treasury Department Regulations pursuant to
Section 1504 of the Code);


WHEREAS, Radian is the ultimate parent corporation of the Group pursuant to the
state insurance holding company laws under which insurance company members of
the Group are regulated; and


WHEREAS, state insurance departments in states where insurance company members
of the Group are domiciled require that tax allocation agreements be executed in
such circumstances to provide that the domestic insurers that are members of the
Group shall be no worse off by filing consolidated returns with their parent
than each would have been bad separate income tax returns been filed;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


1.
Consolidated Federal Return Election and Preparation

Radian and Subsidiaries will file consolidated federal income tax returns so
long as they are eligible to file such returns under the Code or until such time
as they elect not to file such returns in compliance with the Treasury
Department Regulations pursuant to Section l 504 of the Code. Radian and
Subsidiaries agree to file such consents, elections and other documents and take
such other action as may be necessary or appropriate to carry out the purposes
of this paragraph 1. For any taxable year for which a consolidated federal
income tax return is filed, Radian agrees to prepare or cause to be prepared and
to file such return and other appropriate documents as may be necessary on
behalf of the Group.





--------------------------------------------------------------------------------





2.
State and Local Tax Liability



In some instances Radian and certain Subsidiaries, or some combination of
Subsidiaries without Radian, may be required to file consolidated/ combined
state or local income or franchise tax returns. In any tax year in which a
consolidated or combined state or local return is required to be filed, the
material state and/or local income or franchise tax of each includable
corporation shall be determined based on each subsidiary's separate return tax
liability, which shall be equal to the tax liability such subsidiary would have
incurred had it never been included in the combined state or local tax return
and had it filed the state or local return on a separate basis for each such
year. Payments under this paragraph shall be settled within thirty days of the
applicable payment due date.


3.
Payment Responsibility



(a)Each of the Subsidiaries shall compute a separate return tax liability for
each taxable year. For purposes of this paragraph 3(a), each subsidiary's
separate return tax liability for any taxable year shall be equal to the tax
liability such subsidiary would have incurred had it never been included in a
consolidated tax return with Radian as the common parent and had it filed a tax
return on a separate basis for each such year. The method of computing the
separate return tax liability of each of the Subsidiaries shall be consistent
with the methods of accounting and depreciation and with any elections made in
computing the consolidated tax liability of the Group. Each of the Subsidiaries
shall pay to Radian an amount equal to the separate return tax liability as
computed under this paragraph 3(a).


(b)If, at the end of any taxable year for which Radian and the Subsidiaries file
a consolidated tax return, any individual subsidiary would have been entitled to
carry back a loss or credit to a prior taxable year within the Consolidated
Period had that subsidiary filed a separate tax return for such then ended
consolidated year and for all prior years, then Radian shall pay to that
subsidiary the difference between (i) such subsidiary's liability under
paragraph 3(a) for the carry back year less (ii) the subsidiary's liability
under paragraph 3(a) in such carry back year recomputed taking into account such
loss or credit


4.
Timing and Method of Payment

For taxable years for which consolidated tax returns will be filed, the
following provisions shall govern:


(a)Payments under paragraph 3(a) by each of the Subsidiaries to Radian shall be
made not less frequently than on a quarterly basis (within 30 days of the date
on which installments of estimated tax would have been due had each subsidiary
filed its tax return on a separate basis), based on estimates of each
subsidiaries separate return tax liability for the period prepared by each
subsidiary and approved by Radian. Such estimates shall be prepared based on
estimates of each individual subsidiary's tax liability for the current taxable
year assuming the subsidiary filed its tax return on a separate basis. However,
if the sum of all payments for any year exceeds a subsidiary's separate return
tax liability for the year, Radian shall, as soon as practicable, but in all
events within 30 days after the statutory due date for the consolidated tax
return for such year, pay the excess to such subsidiary.


(b)Payments under paragraph 3(b) shall to the extent attributable to a ta.'\.
refund from the Internal Revenue Service ("Service"), or a state or local tax
authority, based upon a timely filed refund claim with respect to a carry back
of a loss or credit of a subsidiary, be paid by Radian to that subsidiary within
30 days of the receipt of such refund by Radian. To the extent such payments are
in excess of any refund from the Service or state or local tax authority, they
shall be made by Radian to that subsidiary within 30 days after the statutory
due date for the consolidated tax return for the relevant taxable year.
5.
Escrow Account



(a)Radian shall maintain a separate escrow account for each insurance company,
domiciled in the State of New York, that is a member of the Group. Such escrow
account will be





--------------------------------------------------------------------------------





maintained for each taxable year consisting of assets eligible for investment by
each such insurer in the amount equal to the excess, if any, of (i) the net
payments made pursuant to paragraph 3(a) by the insurance subsidiary to Radian
for the taxable year, over
(ii) any payments made by Radian to the Service for the taxable year but limited
to the paragraph 5(a)(i) amow1t. Payments made by Radian to the Service shall be
apportioned to Radian and each of the Subsidiaries in the following manner: the
ratio of each company's individual tax liability to the total of the individual
tax liabilities of all companies.


(b)If, for any taxable year, Radian owes a payment to any New York domiciled
subsidiary insurer pursuant to paragraph 3(b), the escrow account for the year
to which that subsidiary's loss or credit is carried back shall be adjusted in
the following manner. The escrow accow1t for that taxable year shall now be
calculated as equal to the excess of (i) the amount originally calculated
pursuant to paragraph 5(a), over (ii) the amount calculated pursuant to
paragraph 3(b) for the taxable year but not in excess of the paragraph 5(a)
amount. For insurers domiciled in states other than New York, any payments
required to be made by Radian pursuant to paragraph 3(b) shall be made in
accordance with that paragraph up to an amount equal to the paragraph 5(a)(i)
amount for the year to which such payment relates.


(c)In the case of New York insurer subsidiaries, the excess, if any, of the
amount, of the escrow account as computed under paragraph 5(a) for the taxable
year over the amount of the escrow account as computed pursuant to paragraph
5(b) shall be distributed by Radian to the subsidiary to which such excess
amount relates at the time as set fo1ih in paragraph 4(b).


(d)If an insurance subsidiary for which an escrow account is maintained incurs a
loss or credit in any taxable year and such loss or credit pursuant to law could
not be carried back to a particular year for which the escrow account has been
maintained pursuant to the provisions of this paragraph 5, the funds from the
escrow account to the extent attributable to that particular year may be
released to Radian within 30 days after it is determined that such loss or
credit cannot be utilized.


6.
Subsequent Adjustments

If any item of income, loss, deduction or credit of any subsidiary is changed or
adjusted for any taxable year, then the amount of the payments made under this
Agreement and the escrow account maintained pursuant to paragraph 5 shall be
adjusted, in accordance with the principles of this Agreement, to conform with
the finally determined item of income, loss, deduction or credit. In addition,
interest and penalties shall be paid, either by or to each subsidiary as
appropriate, after taking into account interest and penalties paid by or to the
tax authority. All payments under this paragraph 6 shall be made within 30 days
after the final resolution of any such matters.


7.
Determination

All determinations required hereunder for each taxable year shall be confirmed
by the independent public accounting firm regularly employed by each subsidiary
at the time the return is filed for such year.


If the independent public accounting firm regularly employed by Radian is
different from the independent public accounting firm regularly employed by any
of the Subsidiaries, then both such firms shall confirm all determinations
required hereunder for each taxable year. If both such firms cannot agree to
confirm a determination, they shall choose a third independent public accounting
firm and the determination that is confirmed by the majority shall govern.
All determinations shall be binding and conclusive upon the parties for the
purpose hereof and all expenses of such determination shall be borne equally by
the parties.


8.
Interest

If payments required by this Agreement are not timely paid, interest shall be
accrued on the unpaid payments at the maximum rate from time to time prescribed
by the relevant tax provisions with respect to the tax deficiency at issue.







--------------------------------------------------------------------------------





9.
Termination

This Agreement shall terminate between Radian and any subsidiary if:


(a)
Radian and such subsidiary agree in writing to such termination;

(b)
Radian or the subsidiary's membership in the Group ceases or is terminated for
any reason whatsoever with or without cause; or

(c)
Such subsidiary fails to be included in a consolidated federal

income tax return filed by Radian for any taxable year.


The termination of this Agreement as to any subsidiary in accordance with the
provisions of paragraph 9(a), (b) or (c) hereof shall not affect this Agreement
as regards Radian and all other Subsidiaries.


Notwithstanding the tem1ination of this Agreement pursuant to the provisions of
this paragraph 9:
(a)
the Agreement will remain in effect with respect to any period of time for the
year of termination for which the income of the terminating party must be
included in a consolidated tax return of the Group; and

(b)
all material, including, but not limited to, returns, supporting schedules, work
papers, correspondence and other documents relating to the consolidated tax
return shall be made available by the party in possession of such material to
every other party to this Agreement, at such other party's expense, during
regular business hours.



10.
Assignability

This Agreement shall not be assignable by Radian or any subsidiary.


11.
Effective Date

This agreement shall be dated effective January l, 2002.


12.
Arbitration

Should there arise an irreconcilable difference of opinion between:


(a)
Radian and one or more of the Subsidiaries, or

(b)
two or more of the Subsidiaries, as to the interpretation of any matter
concerning this Agreement, it is hereby mutually agreed that such difference
shall be submitted to arbitration as the sole remedy available to all parties.
Such arbitration shall be in accordance with the rules of the American
Arbitration Association and the arbitrators shall have extensive experience in
the insurance industry. The arbitration shall take place in New York, New York.



13.Indemnification and Limitation of Liability
Radian shall indemnify, defend and hold Subsidiaries and their respective
officers, directors, shareholders, employees, agents and representatives
(collectively, "Indemnitees") harmless from and against any and all damages,
losses, liabilities, obligations, claims, litigation, demands, suits, causes of
action, judgments, costs or expenses, including without limitation reasonable
attorneys' fees ("Claims") that may be made: (a) as a result of gross
negligence; or (b) willful misconduct on the part of Radian.


14.
Miscellaneous Provisions



(a)This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter contained herein. No alteration, amendment or
nullification of any of the terms of this Agreement shall be valid unless made
by an instrument signed in writing by an authorized officer of each party
hereto.







--------------------------------------------------------------------------------





(b)This Agreement has been made in and shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania from time to time
obtaining.


(c)All insurance affiliates who are parties to this Agreement shall maintain
oversight for functions provided to the insurer by Radian and the insurer shall
monitor services annually for quality assurance.


(d)Books and records of each of the insurance affiliates who are parties to this
Agreement shall include the books and records developed or maintained under or
related to this Agreement;


(e)Books and records of each of the insurance affiliates are the exclusive
property of the individual insurer, held for the benefit of that insurer and are
subject to the control of that insurer.


(f)This Agreement shall be binding upon and inure to the benefit of each party
hereto and their respective successors in interest.


(g)If any of the insurance affiliates who are a party to this Agreement is
placed in receivership or seized by the Commissioner of the Commomvealt11 of
Pennsylvania under Article V of the Insurance Department Act of 1921 (40 P.S.
Section 221.1-221.63):
(i)
the rights of the insurer under this Agreement extend to the receiver or
Commissioner;

(ii)
the books and records shall immediately be made available immediately to the
receiver or Commissioner upon their request.

(iii)
Radian does not have the automatic right to te1111inate this Agreement if the
insurer is place in receivership under Article V of the Insurance Department Act
of 1921.

(iv)
Radian agrees to continue to maintain systems, programs and other infrastructure
notwithstanding a seizure by the Commissioner under Article V of the Insurance
Department Act of 192 and shall make them available to the receiver for as long
as Radian continues to receive timely payments for services rendered.



(h)No advancement of funds by an insurance affiliate who is a party to this
Agreement may be made to Radian except to pay for tax obligations defined in
this Agreement.
(i)This Agreement may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(j)All notices and other communications hereunder shall be deemed to have been
duly given if delivered by hand or mailed certified or registered mail, postage
prepaid to the offices of Radian at] 60 I Market Street, Philadelphia, PA 19103,
or to such other address as is given by notice pursuant to this paragraph 14(j).


(k)The headings of the paragraph of this Agreement are inserted for convenience
only and shall not constitute a part hereof.


(l)The parties shall retain copies of all tax returns, related schedules and
work papers and all material records and other documents until the expiration of
the statute of limitations, including any applicable extensions.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and their





--------------------------------------------------------------------------------





respective corporate seals to be affixed hereto, all on the day and year first
above written.


Agreed and Accepted:


Radian Asset Assurance Inc. ("RAA")
Van American Insurance Agency, Inc.
SAFCO SPC Finance Corp.
Lottery Receivables Series 1998A Corp.


By: /s/ Bret S. Derman
Bret S. Derman, Senior Vice President and Secretary


Attest: /s/


Agreed and Accepted:


Radian Group Inc.
Radian Guaranty Reinsurance Inc.("RGRI")
Enhance C-BASS Residual Finance Corporation ("ECRFC")
Enhance Financial Services Group ("EFSG")
Radian Guaranty Inc. ("RGC")
Radian Insurance Inc. ("RIINC")
Radian MI Services Inc.
Radian Mortgage Assurance Inc.
Radian Mortgage Reinsurance Company
Radian Mortgage Insurance Inc.
Radian Investor Surety Inc.
Radian Clayton Holdings Inc.




By: /s/ Robert Radicioni
Robert Radicioni, Senior Vice President
Attest: /s/ Tami A. Bohm


Agreed and Accepted:


RDN Investments, Inc.


By: /s/ Brian T. Harrison
Brian T. Harrison, Assistant Treasurer


Attest: /s/









